DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Barry Greenbaum Registration No.: 67,477 on 08/02/2022.
	
This application has been amended as follows:
Claims 14, 17, 19-20, 22-23, 25-26, 28 and 30 are amended.
Claims 1-13, 16, 18 and 24 are cancelled.
Pending claims have been amended as follows:
14.	(Currently Amended) A device for determining a rotational frequency of a roller body rotating about an axis of rotation and to which the device is attachable, the device comprising:
	an acceleration sensor; and
	an electronic processor, wherein the processor is configured to:
	detect an acceleration signal of the acceleration sensor that occurs in a first time span and that corresponds to an acceleration that is in a first direction that extends (a) in a radial direction relative to the axis of rotation or (b) perpendicularly to the axis of rotation and to the radial direction; 
	filter using a low-pass filter and a high-pass filter the detected acceleration signal to obtain a filtered acceleration signal; and 
	ascertain a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body, 
wherein the processor is configured to: 
	mathematically derive the filtered acceleration signal with respect to time; 
	determine an absolute-value signal from the filtered acceleration signal derived with respect to time;
	movingly average the absolute-value signal using a time constant;
	determine a second time span between k adjacent zero crossings of the filtered acceleration signal; 
	ascertain the frequency of the filtered acceleration signal based on the second time span; 
	said k is a positive whole number; 
	the second time span represents said k minus one half-period lengths of the filtered acceleration signal;
	determine a third time span between said k adjacent maxima or minima of the filtered acceleration signal; 
	ascertain the frequency of the filtered acceleration signal based on the third time span, and 
	the third time span represents said k minus one period lengths of the filtered acceleration signal.

15.	(Previously Presented) The device of claim 14, wherein the high-pass filter is an adaptive high-pass filter.

16. (Canceled).

17.	(Currently Amended) The device of claim 14, wherein:
	the processor is further configured to:
	determine the second time span between said k adjacent maxima or minima of the filtered acceleration signal; and 
	ascertain the frequency of the filtered acceleration signal based on the second time span;
	said k is a positive whole number; and
	the second time span represents said k minus one period lengths of the filtered acceleration signal.

18. (Canceled).

19.	(Currently Amended) The device of claim 14, wherein the processor is further configured to detect a trigger signal and determine the rotational frequency of the roller body responsive to the detection of the trigger signal.

20.	(Currently Amended) The device of claim 14, further comprising a communications unit, wherein the processor is further configured to output the determined rotational frequency of the roller body via the communications unit.

21.	(Previously Presented) The device of claim 20, wherein the communications unit is a wireless communications unit.

22.	(Currently Amended) A roller body comprising a device that is configured to determine a rotational frequency of the roller body when the roller body rotates about an axis of rotation, the device comprising:
	an acceleration sensor; and
	an electronic processor, wherein the processor is configured to:
	detect an acceleration signal of the acceleration sensor that occurs in a first time span and that corresponds to an acceleration that is in a first direction that extends (a) in a radial direction relative to the axis of rotation or (b) perpendicularly to the axis of rotation and to the radial direction; 
	filter using a low-pass filter and a high-pass filter the detected acceleration signal to obtain a filtered acceleration signal; and 
	ascertain a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body;
	wherein the processor is configured to: 
	mathematically derive the filtered acceleration signal with respect to time; 
	determine an absolute-value signal from the filtered acceleration signal derived with respect to time;
	movingly average the absolute-value signal using a time constant;
	determine a second time span between k adjacent zero crossings of the filtered acceleration signal; 
	ascertain the frequency of the filtered acceleration signal based on the second time span; 
	said k is a positive whole number; 
	the second time span represents said k minus one half-period lengths of the filtered acceleration signal;
	determine a third time span between said k adjacent maxima or minima of the filtered acceleration signal; 
	ascertain the frequency of the filtered acceleration signal based on the third time span, and 
	the third time span represents said k minus one period lengths of the filtered acceleration signal.

23.	(Currently Amended) A method for determining a rotational frequency of a roller body rotating about an axis of rotation, the method comprising: 
	detecting an acceleration signal of an acceleration sensor of or attached to the roller body, wherein the acceleration signal occurs in a first time span and corresponds to an acceleration that is in a first direction that extends (a) in a radial direction relative to the axis of rotation or (b) perpendicularly to the axis of rotation and to the radial direction; 
	low-pass filtering and high-pass filtering the detected acceleration signal to obtain a filtered acceleration signal; and 
	ascertaining a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body;
	wherein the processor is configured to: 
	mathematically derive the filtered acceleration signal with respect to time; 
	determine an absolute-value signal from the filtered acceleration signal derived with respect to time;
	movingly average the absolute-value signal using a time constant;
	determine a second time span between k adjacent zero crossings of the filtered acceleration signal; 
	ascertain the frequency of the filtered acceleration signal based on the second time span; 
	said k is a positive whole number; 
	the second time span represents said k minus one half-period lengths of the filtered acceleration signal;
	determine a third time span between said k adjacent maxima or minima of the filtered acceleration signal; 
	ascertain the frequency of the filtered acceleration signal based on the third time span, and 
	the third time span represents said k minus one period lengths of the filtered acceleration signal.

24.	

25.	(Currently Amended) The method of claim 23, wherein: 
	the ascertaining of the frequency of the filtered acceleration signal based on the second time span includes: 
	determining the second time span between said k adjacent maxima or minima of the filtered acceleration signal; and 
	the ascertaining the frequency of the filtered acceleration signal based on the second time span; 
	said k is a positive whole number; and 
	the second time span represents said k minus one period lengths of the filtered acceleration signal.

26.	(Currently Amended) The method of claim 23, wherein: 
	the ascertaining of the frequency of the filtered acceleration signal based on the second time span includes: 
	


	determining the second time span between said k adjacent maxima or minima of the filtered acceleration signal; and 
	the ascertaining the frequency of the filtered acceleration signal based on the second time span; 
	said k is a positive whole number; and 
	the second time span represents said k minus one period lengths of the filtered acceleration signal.

27.	(Previously Presented) The method of claim 23, further comprising: 
	detecting a trigger signal, wherein the rotational frequency of the roller body is determined responsive to the detection of the trigger signal.

28.	(Previously Presented) The method of claim 23, further comprising outputting the determined rotational frequency of the roller body via a communications unit.

29.	(Previously Presented) The method of claim 28, wherein the communications unit is a wireless communications unit.

30.	(Previously Presented) The method of claim 23, wherein said high-pass filtering is performed with an adaptive high-pass filter.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a device for determining a rotational frequency of a roller body rotating about an axis of rotation and to which the device is attachable, the device comprising: low-pass filter and high-pass filter the detected acceleration signal to obtain a filtered acceleration signal (fig ); and ascertain a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body; wherein the processor is configured to: mathematically derive the filtered acceleration signal with respect to time; determine an absolute-value signal from the filtered acceleration signal derived with respect to time; movingly average the absolute-value signal using a time constant; determine a second time span between k adjacent zero crossings of the filtered acceleration signal; ascertain the frequency based on the second time span; said k is a positive whole number; the second time span represents said k minus one half-period lengths of the filtered acceleration signal; determine a third time span between said k adjacent maxima or minima of the filtered acceleration signal; ascertain the frequency based on the third time span, and the third time span represents said k minus one period lengths of the filtered acceleration signal.
JP2009042196A to Hattori discloses a device for determining a rotational frequency of a roller body rotating about an axis of rotation and to which the device is attachable, the device comprising: an acceleration sensor (fig 1:101, par[0017]); and an electronic processor (fig 1:103, par[0017], [0020]), wherein the processor is configured to: detect an acceleration signal of the acceleration sensor that occurs in a first time span and that corresponds to an acceleration that is in a first direction that extends (a) in a radial direction relative to the axis of rotation or (b) perpendicularly to the axis of rotation and to the radial direction (par[0018], [0025]).
	Hattori does not disclose the device comprising: low-pass filter and high-pass filter the detected acceleration signal to obtain a filtered acceleration signal (fig ); and ascertain a frequency of the filtered acceleration signal, which corresponds to the rotational frequency of the roller body; wherein the processor is configured to: mathematically derive the filtered acceleration signal with respect to time; determine an absolute-value signal from the filtered acceleration signal derived with respect to time; movingly average the absolute-value signal using a time constant; determine a second time span between k adjacent zero crossings of the filtered acceleration signal; ascertain the frequency based on the second time span; k is a positive whole number; the second time span represents k minus one half-period lengths of the filtered acceleration signal; determine a third time span between k adjacent maxima or minima of the filtered acceleration signal; ascertain the frequency based on the third time span, and the third time span represents k minus one period lengths of the filtered acceleration signal.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 2 fails to have proper labels for all the rectangular and circular boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685